Title: To George Washington from William Augustine Washington, 24 July 1798
From: Washington, William Augustine
To: Washington, George



My Dr sir
Haywood July 24th 1798

Your favr of the 26th Ulto I recd to day—I had been apprehension, from not hearing from you that my Letter had miscarried; it was intended to have been sent by Mr Neal the B[r]other of your manager, his father (who is in my employ) the morning I wrote it informed me that his Son would call at my mill for my Letter. I was to go to our Court that day, but before I got to my Mill Neale had called and was gone on; when I got to Court I met with a Mr James Thomson who informed me that he was then on his way to Alexandria I gave the Letter to him and he promissed me that he would put it in the Post Office as soon as he got to Alexandria—Your proposals for a Contract for Corn appear to be very fair—I have only a few observations to make, that as you have confined me to the Single Market of Alexandria and the Cash price at the time of delivery, that you will consent to pay the freight, for I assure you that generally I have obtained a high & sometimes a better price for my Corn at my landing than my Neighbours in smaller quantities could get in alexandria the quantity and at one Landing being an object with a Merchant—I am affraid you may think me unreasonable in this request, if so I hope you will excuse it, and attribute it to my Candor—Its my earnest desire to oblige you in this business, and I had rather sacrifice the freight than not do so, if you think my request unreasonable—If not inconvenient to you it would suit me much better to deliver it in March & by the 15th or 20th of Apl because after that time we are busily ingaged in another Crop and it would be a great draw back to us to have to beat out and deliver a quanty of Corn at that time.
Inclosed I send you an old Will of one Martha Hayward dated 6th May 1697, which I got from Mr John Washington; its probable it may throw some light on the inquiries of Sir Isaac Heard, the Lady appears to have been the relation of our ancestors, and Wild (one hundred & ⟨one⟩ years ago) the chief of her Estate—to the Sons of John & Lawrence Washington of Westmoreland The

question is whether this John & Lawrence be the original John & Lawrence who migrated to America, The Will is of no importance now to Mr Jno. Washington & he begs you will keep it If this Lawrence & John should have been those who migrated to America, then Lawrence must have been the Eldest & our Progenitor; as he left only two Sons John & Augustine; the one your Father, the other the Father of Colo. Warner Washington⟨.⟩ from the Sons of this John mentioned in the Will must have sprung the various other branches of the Washington family—that Lawrence was our progenitor is convincing to me from the following inscription on a Tombstone near my vault—“here Lyeth the Body of John Washington Eldest Son to Capn Lawrence Washington who departed this Life the 10th of Jany 1690 aged Ten Years & Six Months; also Mildred Washington Eldest Daughter to said Washington who departed the 1st of Augt 1696 aged 5 Months” from this inscription it appears that Capt. Lawrence Washington must have had two Sons by the Name of John, the first died 1690, for after this in 1697 Martha Hayward makes a devise to John Washington the son of Capt. Lawrence Washington, which John must have been the Brother to your Father—In your Lettr to me you say John & Lawrence migrated to America about the year 1657—which makes me think it must be the same John & Lawrence mentioned in the Will, in 1697—as they appear to have had considerable families, & must I think have been too old to have been the Sons of John & Lawrence who came over in 1657—for in the year 1690 Cap. Lawrence Washington lost a Son aged Ten Years, which must have been born in 1680 only 23 Years after their arrival in America. My sincere respects to Mrs Washington and am my Dr sir Your sincerely Affectionate Nephew

Wm Augt. Washington

